DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 have been examined.

Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 have been considered, and are not rejected under 35 U.S.C. 101.  Claims 1-9 fall under the statutory category of process; claims 10-18 fall under the statutory category of machine; claims 19 and 20 fall under the statutory category of manufacture (Mayo test, Step 1).  The claims have been considered as possibly directed to an abstract idea, but they do not recite a mathematical relationship or mental process, nor commercial interactions.  Although the claimed method may be described as using well-understood technology to perform a computerized equivalent of, for example, submitting an advertisement or illustrated article to a newspaper for publication, this does not really qualify as organizing human activity.  The claims are thus not directed to an abstract idea or other judicial exception (Mayo test, Step 2A). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 10, 11, 12, 13, 14, 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 4, 5, 12, 20, 21, and 23 of U.S. Patent No. 10,320,717 in view of Rosenberg (U.S. Patent Application Publication 2006/0282317); claims 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 (for claim 17 and 18) and claim 23 (for claim 20) of U.S. Patent No. 10,320,717 in view of Rosenberg (U.S. Patent Application Publication 2006/0282317) and official notice.  Claim 10 of the instant application omits various elements of claim 13 of the ‘717 patent, but also recites reciting “wherein the conversation comprises a sequence of responsive messages exchanged between the user and the computer-implemented conversational agent to obtain the conversation information”.  Rosenberg teaches a conversation comprising a sequence of responsive messages exchanged between the user and the computer-implemented conversational agent, each responding to messages of the other (Figure 1; paragraphs 22-24).  (“Causing publication, on a network” is not deemed to narrow “automatically posting … to a networked environment, nor does “generating a listing” significantly narrow “generating the posting”.)  Claim 11 of the instant application corresponds to further language of claim 13 of the ‘717 patent.  Claim 12 of the instant application corresponds to claim 12 of the ‘717 patent.  Claim 13 of the instant application corresponds to claim 4 of the ‘717 patent.  Claim 14 of the instant application .
Claim 17 recites that establishing the communication session between the user and the computer implemented conversational agent is via an instant messenger.  Official notice is taken that instant messengers (in the sense of equipment and/or software for performing instant messaging) are well known.
Claims 18 and 20 recite that the operations of the system (claim 18) and storage medium (claim 20) further comprises determining a preferred language for the communication session, and causing the communication session to be conducted in the preferred language.  Official notice is taken that it is well known to determine a preferred language for the communication session, and cause the communication session to be conducted in the preferred language (e.g., when human beings speaking different languages hold offline communication sessions).

Claims 1, 2, 3, 4, 5, 6, 7, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 10, and 12 of U.S. Patent No. 10,320,717 in view of Rosenberg (U.S. Patent Application Publication 2006/0282317) and official notice.  Claim 1 of the instant application omits various elements of claim 1 of the ‘717 patent, but narrows the claimed invention by making use of a “hardware processor” to carry out the “establishing” step; claim 1 of the ‘717 patent recites “parsing, by one or more hardware processors”, and if, ad arguendo, that should .  
Claim 8 recites that establishing the communication session between the user and the computer implemented conversational agent is via an instant messenger.  Official notice is taken that instant messengers (in the sense of equipment and/or software for performing instant messaging) are well known.
Claim 9 recites that the method further comprises determining a preferred language for the communication session, and causing the communication session to be conducted in the preferred language.  Official notice is taken that it is well known to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 7, 10, 11, 12, 13, 14, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman et al. (U.S. Patent Application Publication 2008/0288338) in view of Rosenberg (U.S. Patent Application Publication 2006/0282317) and official notice.  As per claim 1, Wiseman discloses a computer-implemented method using a processor or processors (paragraphs 54-61; Figure 10), comprising: establishing a communications session between a user and an automatic component that can, for example, convert speech to text (paragraphs 26, 31, and 48; Figures 7 and 8).  Furthermore, Wiseman discloses prompting a user for information, so . 
Wiseman does not expressly disclose that the processor or processors are hardware, but official notice is taken that it is well-known for processors to be hardware.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to use a hardware processor, for the obvious advantage of enabling the computer to perform its functions.
Wiseman discloses receiving via a communication system involving a degree of conversation, information from a user for use in generating a posting (paragraphs 41 and 42), discloses receiving audio input (paragraphs 26, 31, and 48), and discloses that the information is for an advertisement to be published (Abstract; paragraphs 22, 25, 34, and 46; Figures 7 and 8); Rosenberg, as set forth above, provides further teachings regarding a conversational agent.  Wiseman does not disclose that the conversation comprises a sequence of responsive messages exchanged between the user and the computer-implemented conversational agent, but Rosenberg teaches a conversation 
Wiseman discloses receiving/uploading an image or images associated with information to be published (paragraphs 6, 34, and 47; Figure 4); and discloses causing publication, on a network, of the information to be published and the image (Abstract; Figures 6, 7, and 8; paragraphs 25, 26, 27, 28, 31, 32, 35, 36, 46-49, and 60).  Wiseman specifically discloses “automatically generat[ing] an advertisement and/or listing with descriptive data based upon image data (e.g., picture data, video data, etc.), wherein the advertisement and/or listing can be published online”, further discloses that the automatic posting component can “create an advertisement and/or posting related to such image including descriptive test, terms, price, etc.”, and yet further discloses “in other words, the automatic posting component 102 can capture an image, abstract information associated with the image, and publish the image with annotated data as an 
As per claim 2, Wiseman discloses parsing conversational information to obtain information to be published (paragraphs 26, 31, and 48).
As per claim 3, Wiseman discloses converting auditory information into text (paragraphs 26, 31, and 48); Rosenberg teaches using speech recognition technology to convert speech into text (paragraphs 40-44), which necessarily involves detecting the speech.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to convert, using speech recognition technology, auditory input of the conversational information into text, for at least the obvious advantage, as in Wiseman, of extracting keywords from text, or otherwise manipulating text more easily than speech.
As per claim 4, Wiseman discloses extracting keywords from text derived form a user’s speech (paragraphs 26, 31, and 48), which inherently implies scanning user-provided words to identify the keywords.  Wiseman does not disclose identifying the extracted keywords as predetermined user keywords, but official notice is taken that it is well known to identify words as matching predetermined keywords.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to scan the conversational information received from the user to identify one or more predetermined user keywords, for such obvious advantages as identifying particular users or intentions. 
Wiseman does not disclose determining one or more predetermined conversational agent keywords, but official notice is taken that it is well known to 
As per claim 5, Wiseman does not disclose using the one or more predetermined conversational agent keywords in the conversation by the computer-implemented conversational agent, but official notice is taken that it is well-known to use relevant words in conversation, whether by a human being or by a computer performing conversation.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to use the one or more predetermined conversational agent keywords in the conversation by the computer-implemented conversational agent, for the obvious advantage of conversing with the user to gather relevant information required for publication, or promote other desired interactions. 
As per claim 7, Wiseman does not disclose that establishing the communication session between the user and the computer-implemented conversational agent is via an Internet telephony system, but official notice is taken that Internet Protocol (IP) telephony is well known.  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention for establishing the communication session between the user and the computer-implemented 
As per claim 10, this is largely parallel to claim 1, and therefore obvious on the same grounds set forth above with regard to claim 1.  In addition, Wiseman discloses one or more processors (paragraphs 51, 52, and 54; Figure 1).  Wiseman does not expressly disclose that the one or more processors are hardware processors, but official notice is taken that it is well-known for processors to be hardware.  Wiseman discloses a memory or memories storing instructions that when executed by one or more processors, cause the one or more processors to perform operations (paragraphs 21, 33, 50, 56, 57, and 58; Figure 10).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention for a system to comprise one or more hardware processors and a memory storing instructions, for the obvious advantage of causing a computer system to perform desired operations. 
As per claims 11, 12, 13, 14, and 16, these are parallel to claims 2, 3, 4, 5, and 7, respectively, and obvious on the same grounds set forth above with regard to claims 2, 3, 4, 5, and 7. 
As per claim 19, this is largely parallel to claim 1, and therefore obvious on the same grounds set forth above with regard to claim 1.  In addition, Wiseman discloses non-volatile machine-readable storage media comprising instructions (paragraphs 21, 33, 56, and 57; Figure 10).  Wiseman does not use the word “non-transitory”, but official notice is taken that it is well-known for storage media to be non-transitory, especially . 

Claims 6 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman, Rosenberg, and official notice as applied to claims 1 and 10 above, respectively, and further in view of Quek et al. (U.S. Patent Application Publication 2006/0181736).  Wiseman discloses one or more graphical user interfaces (GUIs), and discloses that a GUI can be rendered that provides a user with a region or means to load, import, read, etc. data (paragraph 41).  Wiseman does not disclose receiving an upload via a drag and drop of the image onto a graphical user interface, but Quek teaches using a user interface to upload at least one image (paragraphs 37, 38, 39, 59, 84, 85, and 95; Figures 3, 8, 11, and 12).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention for receiving the image to comprise receiving an upload via a drag and drop of the image onto a graphical user interface, for at least the obvious advantage of enabling image upload to be accomplished in a common and intuitive way. 

s 8 and 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman, Rosenberg, and official notice as applied to claims 1 and 10 above, respectively, and further in view of Varland (U.S. Patent Application Publication 2006/0291411).  Wiseman does not disclose that establishing the communication session between the user and the computer-implemented conversational agent is via an instant messenger, but not only is instant messaging well-known, Varland teaches a “multi-platform instant messenger that supports many commonly used instant messaging systems” (paragraph 16).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention for establishing the communication session between the user and the computer-implemented conversational agent to be via an instant messenger, for the obvious advantage of supporting instant messaging, a well-known tool for communication. 

Claims 9, 18, and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wiseman, Rosenberg, and official notice as applied to claims 1, 10, and 19 above, respectively, and further in view of Espejo et al. (U.S. Patent Application Publication 2004/0228457).  Wiseman does not disclose determining a preferred language for the communications session, and causing the communication session to be conducted in the preferred language.  However, Espejo teaches determining a preferred language for communications sessions, and causing future communication sessions to be conducted in the preferred language (paragraphs 92-94).  Hence, it would have been obvious to one of ordinary skill in the art of electronic commerce at the time of applicant’s invention to perform this operation, for the obvious advantage of .

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive.  Regarding Double Patenting, claims 1-20 are rejected under Double Patenting with an additional secondary reference, Rosenberg, which was previously of record, and used in making rejections under 35 U.S.C. 103.  If, at some future point, the claims are otherwise in condition for allowance, Examiner will be happy to notify Applicant, so that Applicant will then be able to provide an appropriate terminal disclaimer.
Regarding 35 U.S.C. 103, Applicant argues that Wiseman and Rosenberg in combination fail to teach or suggest amended independent claim 1.  Examiner respectfully disagrees, and has set forth above how Wiseman and Rosenberg (together in combination with official notice, as was taken in the previous Office Action) do teach amended claim 1.  On pages 8 and 9 of the Amendment and Remarks of December 22, 2020, Applicant quotes paragraphs 41 and 42 of Wiseman, and concludes that Wiseman merely describes a c command line interface that can prompt a user for information, so that the user can then provide an input corresponding to an option provided in the interface.  Examiner replies that Wiseman discloses establishing a communications session between a user and an automatic component that can, for example, convert speech to text; and that this is supported by the language of Wiseman in paragraphs 26, 31, and 48.  This does not mean that Wiseman anticipates the 
Rosenberg does not specifically teach a sequence of responsive messages exchanged between the user and the conversational agent to obtain the conversational information comprising information to be published.  However, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Supreme Court has ruled in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) that the teaching, suggestion or motivation test should not be applied as a rigid and mandatory formula that limits obviousness analysis through a formalistic conception of the words “teaching,” “suggestion,” and “motivation” or by overemphasis on the importance of published articles and explicit content of issued patents, since market demand, rather than scientific literature, often drives design trends, and granting patent protection to advances that would occur “in the ordinary course” without real innovation retards progress and may, in the case of patents combining previously known elements, deprive prior inventions of their value or utility (1385-1386).
To quote further from KSR (at 1386), “[R]igid application of preventative rules that deny fact finders recourse to common sense are neither necessary nor consistent with precedent.”

Interaction in the form of a sequence of responsive messages exchanged between a user and a conversational agent, is an identified, predictable solution to the design need to obtain relevant information from the user, or to provide information relevant to the user; therefore, in accordance with the KSR decision, applying the teaching of Rosenberg should be considered the product of ordinary skill and common sense, not patentable innovation. 
The common knowledge or well-known in the art statements in the previous office action are taken to be admitted prior art, because Applicant did not traverse Examiner’s taking of official notice.
Claim 1, the other independent claims, and the various dependent claims are therefore still rejected as obvious over Wiseman, Rosenberg, and official notice, with further references applied in rejecting some of the dependent claims.  Claims 1-20 also remain rejected for Double Patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Palmer et al. (U.S. Patent Application Publication 2002/0091582) disclose systems and methods for e-commerce facilitation with implementation, and in .
Jones (Specification of Provisional Application 60/982,065) is made of record to show support for Jones ‘040 before the priority date of the instant application.  In particular, page 15, lines 9-16 of the Provisional specification corresponds to paragraph 27 of Jones (U.S. Patent Application Publication 2009/0106040).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762.  The examiner can normally be reached on 9:00 AM-5:30 PM, M-F.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 29, 2021